Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kendall on 2/3/2022.
The application has been amended as follows: 
In claim 1, line 12, change “either end” to “ends”.
In claim 2, line 2, change “said ends” to “said upper ends and at lower ends”.
In claim 2, line 2, change “and adapted to” to “, wherein said feet are adapted to”.
In claim 2, line 3, delete “ones of the”.
In claim 4, lines 2-3, change “said upper foot” to “one of said upper feet”. 
In claim 5, line 3, change “said upper foot” to “said one of said upper feet”. 
In claim 16, line 10, change “either end” to “ends”.
In claim 17, line 2, change “each end” to “each of said upper ends and at lowers ends”.
In claim 17, line 8, change “each upper foot” to “each of said upper feet”.
In claim 18, lines 2-3, change “each upper foot” to “each of said upper feet”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 9a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner




/Beth A Stephan/